COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


GLENNA MICHELLE BABB

v.   Record No. 1585-95-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
SCOTT COUNTY DEPARTMENT                           JANUARY 23, 1996
 OF SOCIAL SERVICES


                FROM THE CIRCUIT COURT OF SCOTT COUNTY
                       James C. Roberson, Judge
            (Melanie L. Jorgensen; Hamilton & Jorgensen, on
            brief), for appellant.

            (C. Dean Foster, Jr., on brief), for appellee.



     Glenna Michelle Babb appeals the decision of the circuit

court terminating her parental rights to her children, Britney

and Jonathan.    Babb contends that the Scott County Department of

Social Services (DSS) failed to present clear and convincing

evidence that the requirements of Code §§ 16.1-283(B) and (C) had

been satisfied.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."
Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
128, 409 S.E.2d 460, 463 (1991).       The trial courts "'are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests.'"       Id. (citation

omitted).   On appeal, when the trial court has heard the evidence

ore tenus, its judgment will not be disturbed unless plainly

wrong or without evidence to support it.       Id.

     Under Code § 16.1-283(B), DSS must establish by clear and

convincing evidence that (1) the neglect and abuse suffered by

Britney and Jonathan "presented a serious and substantial threat

to [their] life, health or development;" and (2) that it is not

"reasonably likely" that the conditions which caused the neglect

and abuse can be "substantially corrected or eliminated" to allow

the children to return to the parent in a "reasonable period of

time."   Code § 16.1-283(B)(1) and (2).     It is prima facie

evidence that the abusive or neglectful conditions have not been

corrected if there is proof that a parent has "habitually abused

or [is] addicted to intoxicating liquors . . . to the extent that

proper parental ability has been seriously impaired and the

parent, without good cause, has not responded to or followed

through with recommended and available treatment which could have

improved the capacity for adequate parental functioning".       Code

§ 16.1-283(B)(2)(b).   Similarly, proof that a parent has not

responded to or followed through on appropriate rehabilitative

efforts and services offered through DSS or other agencies is

prima facie evidence that the abusive or neglectful conditions



                                   2
have not been corrected.   Code § 16.1-283(B)(2)(c).

     Under Code § 16.1-283(C), DSS was required to prove by clear

and convincing evidence that termination of Babb's residual

parental rights was in the best interests of Britney and Jonathan

and that Babb "without good cause, . . . [was] unwilling or

unable within a reasonable period not to exceed twelve months to

remedy substantially the conditions which led to the [children's]

foster care placement, notwithstanding the reasonable and

appropriate efforts of social, medical, mental health or other

rehabilitative agencies to such end."   Code § 16.1-283(C)(2).

Proof that Babb
          without good cause, . . . failed or . . .
          [was] unable to make reasonable progress
          towards the elimination of the conditions
          which led to the [children's] foster care
          placement in accordance with [her]
          obligations under and within the time limits
          or goals set forth in a foster care plan
          filed with the court or any other plan
          jointly designed and agreed to by the parent
          . . . and a social, medical, mental health or
          other rehabilitative agency


Code § 16.1-283(C)(3)(b), was prima facie evidence that Babb was

unwilling or unable to remedy the underlying conditions.

     Britney and Jonathan were taken into custody when DSS

discovered the children, both age 3, alone at 10:00 p.m. on a

Friday.   When Babb came home shortly after the DSS workers

arrived, she smelled of alcohol, staggered, had glassy eyes and

slurred speech.   The apartment was dirty to the point of being

unsanitary.   Broken glass and food were on the floor.   The




                                 3
children were dirty, and Britney was crying.

     Britney was born with a significant case of fetal alcohol

syndrome, caused by heavy alcohol consumption by Babb during her

pregnancy.   Britney also is mildly retarded, and displays

reactive attachment disorder, attributable to neglect by Babb,

her primary caregiver.   Britney also continues to receive therapy

for possible sexual abuse.   Jonathan shows symptoms consistent

with a mild case of fetal alcohol syndrome, including

microcephaly.   Jonathan has serious problems with fine and gross

motor coordination, possibly indicating cerebral palsy.   Jonathan

also displays reactive attachment disorder, arising from neglect

by Babb while he was in her care.
     The psychiatrist who tested Britney and Jonathan noted that

reactive attachment disorder can be cured by placing a child in a

structured and stable environment.   After an extended period of

time, Britney and Jonathan were forming emotional attachments to

their foster parents, indicating that they were beginning to

recover from the disorder.   Both Britney and Jonathan will

continue to need a stable and structured home environment with

consistent care to aid their emotional problems.   Jonathan will

also require physical therapy and additional special services to

address his physical and neurological problems.

     DSS worked with Babb to improve her parenting skills and to

provide counseling and treatment for Babb's alcohol problem.   DSS

provided Babb with Family Focus services, an intensive twenty to




                                 4
twenty-five hours a week of in-home counseling, parenting and

health services.    It also provided Babb with transportation

services.    Babb failed to complete her GED classes and failed to

complete her substance abuse counseling.   Babb's visits with her

children were sporadic.   While Babb was originally cooperative

with the Family Focus services, Babb's cooperation began to lag.

Babb missed appointments and failed to follow through on her

responsibilities.   Babb stopped attending Alcoholics Anonymous

meetings.    Babb's participation in the Family Focus program was

terminated when the service provider found alcohol in Babb's

apartment.
     The record demonstrates that DSS provided Babb with

assistance but that Babb was unable or unwilling to make

substantial improvement in the underlying problems which gave

rise to her children's foster care placement.   Significantly, in

her testimony before the circuit court, Babb denied drinking

during her pregnancies, denied she had an alcohol problem, and

denied neglecting her children.

     The children have been in foster care since 1993.     "It is

clearly not in the best interests of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent

will be capable of resuming [her] responsibilities."     Kaywood v.

Dep't of Social Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).   The trial court found that clear and convincing evidence

demonstrated that it was in the best interests of these children



                                  5
to terminate Babb's parental rights.   That finding is not plainly




                                6
wrong or without evidence to support it.   Accordingly, the

decision of the circuit court is summarily affirmed.

                                              Affirmed.




                                7